 


109 HR 4980 IH: To allow employees of Federally-qualified health centers to obtain health coverage under chapter 89 of title 5, United States Code.
U.S. House of Representatives
2006-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4980 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2006 
Mr. Bass (for himself, Mr. Davis of Illinois, Mr. Wicker, Mr. Boehlert, and Mr. Gene Green of Texas) introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To allow employees of Federally-qualified health centers to obtain health coverage under chapter 89 of title 5, United States Code. 
 
 
1.Eligibility for coverage 
 (a) In generalNotwithstanding any other provision of law, an employee of a qualified health center may enroll in an approved health benefits plan under chapter 89 of title 5, United States Code— 
(1)either as an individual or for self and family; and 
(2)subject to exclusions similar to those referred to in section 8901(1)(iv) of such title. 
(b)Qualified health center definedFor purposes of this section, the term qualified health center means any entity that— 
(1)meets the definition of a Federally-qualified health center, as set forth in section 1905(l)(2)(B) of the Social Security Act (42 U.S.C. 1396d(l)(2)(B)); and 
(2)enters into an appropriate agreement with the Office of Personnel Management under this section. 
 (c) Transfers to the Employees Health Benefits FundA qualified health center shall transfer to the Employees Health Benefits Fund established under section 8909 of title 5, United States Code, amounts determined by the Director of the Office of Personnel Management (after consultation with such center) to be equal to— 
(1)the Government contributions which would be payable by such center under section 8906 of such title if such center were an employing agency (as referred to in such section); and 
(2)the individual contributions— 
(A)which would be payable under such section 8906— 
(i)by each employee in or under such center who is enrolled in an approved health benefits plan (as referred to in subsection (a)); and 
(ii)by reason of the enrollment (as referred to in clause (i)); and 
(B)which shall be deducted and withheld ratably from the pay of each such employee.   
 (d) Regulations The Office of Personnel Management may prescribe regulations to carry out this section.  
 
